Title: To George Washington from Nathaniel Woodhull, 18 July 1776
From: Woodhull, Nathaniel
To: Washington, George



Sir
In Convention of the Representatives of theState of New York—White Plains July 18th 1776

I have the Honor to enclose Your Excellency a Copy of a Letter this Moment received from Colonel Van Cortland and Captain Zephaniah Platt, who were sent from this Convention for the purpose of Providing for and stationing the Militia that might come down the Country to guard the River & assist the other Militia at the Forts in the high Lands. I am with the greatest Respect Your Excellencys most Obedient Servant

By order
Nathll Woodhull Presidt

